SWANSTROM, Judge.
This is a companion case to Parsons v. State, 113 Idaho 421, 745 P.2d 300 (App.1987), which we have also decided today. Robert Parsons was cited for failure to renew his automobile registration. Judgment of conviction for the misdemeanor offense was entered against him. He appealed the conviction. While that appeal was pending, he made application for post-conviction relief. The matter was assigned to the magistrate division by the district judge. The magistrate summarily dismissed the application. Parsons’ appeal to the district court was dismissed as procedurally improper. He timely appealed the district court’s decision.
The facts, claims and issues raised in this case are identical to those raised by Bethea Parsons in her case. Our rulings in that case are controlling here. Accordingly, we join the district court in upholding the magistrate’s order of dismissal.
The district court order, having the effect of affirming the magistrate’s dismissal of the application for post-conviction relief, is affirmed.
WALTERS, C.J., and BURNETT, J., concur.